Martin, J.
delivered the opinion of the Court, The plaintiff states that he was, before the 1 death of the late Julien Poydras, a slave for J . life of said Poydras; who bequeathed to all J 1 his slaves their freedom, on the following conditions : That each of his plantations should be sold, with all the slaves who might be on each of them respectively. 2d. That all said slaves should be considered as attached to, and inseparable from, the respective plantations on which they were at the time of the sale.—■ 3d. That the purchasers of said plantations, respectively,’should be bound to keep thereon, all the negroes purchased, with, each of them, during twenty-five years, and at the expiration of that period to enfranchise them.
*100That B. Poydras purchased one of said plantations, situated at Fausse Riviere, with a number of slaves attached thereto, of which the plaintiff was one ; and afterwards sold it with the said slaves to one of the defendants, with the conditions mentioned in the will, as aforesaid, which was mentioned at the sale, and inserted in the. proces verbal.
Rut that the said defendant, in violation of them, sold him to Villneuve Leblanc, the other defendant, who has brought the plaintiff to the parish of West Raton Rouge, against liis will and inclination,and intends to remove him out of the state.
The petition concludes with a prayer for the recession of the sale of Leblanc; that he may be ordered and decreed, to restore the plaintiff on the plantation at Fausse Riviere, with which he was sold and be enjoined from removing him therefrom.
The defendant pleaded the general issue.
There w as judgment for the defendant and the plaintiff appealed.
By a clause of the will,'the testator directs the terms of sale of Lis plantations and slaves in the following words; The sales of any of my plantations, as to the slaves which are at-*101taehed to them (and- all my slaves are to be considered as attached to them,) is .to be made, with the obligation imposed on the purchaser of my plantations, their heirs and assigns, all the slaves, of either sex, who shall be sold with the said plantations respectively, even the children born or to be born, at the expiration of twenty-five consecutive years, from the date of the sale : and the slaves, who at this epoch may not have the legal age for emancipation, shall be bound to work for their respective purchasers, their heirs and assigns, till they reach that age, when they are to be emancipated as aforesaid. Likewise, the purchasers of my said plantations, are to be bound for themselves, their heirs and assigns, to have care of, and treat with humanity, and keep on said plantations respectively, without requiring any labor from them, all such slaves so purchased, who may evidently have attained the age of sixty years, and pay them annually a sura of twenty-five dollars, as a relief against the infirmities of age. These terms are to be rigorously executed, and all persons, in the name of humanity, and particularly the officers of the state. *102are authorised and requested by me, to cause, them to be executed anti respected,”
Davezac for the plaintiff, Emits for the defendant.
■ The right to remain on the plantation, with which each of the testator’s slaves was sold, is only given to those who may have attained the age of sixty years, at the expiration of twenty-five years from the sale,
.... In the mean while the right of a purchaser to the labour of the slaves, wherever he chooses to have it performed, is perfect—unless, perhaps, the slave may be allowed the aid of the magistrate, in case of an evident attempt to transport him out of the jurisdiction of the state, in order to frustrate his hope of emancipation, under the will and sale, by compelling the purchaser to give security for the forthcoming of the slave, in due time, or otherwise.
In the present case there is no evidence of even an intention of the defendant, Leblanc, to transport the plaintiff.
It is therefore ordered, adjudged, and decreed, that the judgment of the District Court be affirmed with costs.